SUB-ITEM 77C:SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On July 20, 2010, the Annual Meeting of Stockholders of Cornerstone Total Return Fund, Inc. (the “Fund”) was held to (1) re-elect six Directors until the 2011 Annual Meeting and (2) consider and vote upon an advisory proposal from the Board of Directors regarding the Fund’s Managed Distribution Plan.The record date for the Annual Meeting was June 1, 2010, at which time there were 2,859,117 shares of common stock of the Fund outstanding. The stockholders of the Fund voted to re-elect all six nominees as Directors.The votes cast with respect to each nominee were as follows: Number of Shares Name of Director Affirmative Withhold Ralph W. Bradshaw Thomas H. Lenagh Edwin Meese III Scott B. Rogers Andre A Strauss Glenn W. Wilcox, Sr. The results of the vote on the advisory proposal regarding the Fund’s Managed Distribution Plan were as follows: Number of Shares For Abstain (a) No Managed Distribution Plan (b) A Low-Level Managed Distribution Plan (c) A High-Level Managed Distribution Plan
